04/29/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0576


                                      DA 19-0576
                                   _________________

IN RE THE MARRIAGE OF

STRATIS SYLVYN,

             Petitioner and Appellant,
                                                                   ORDER
      and

CAMEO SCHERI HOWARD-SYLVYN,

             Respondent and Appellee.
                               _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Stratis Sylvyn, to all counsel of
record. and to the Honorable Gregory R. Todd, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 29 2020